Citation Nr: 0828714	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to service connection for a kidney 
disability, including as secondary to service-connected 
disability (use of nonsteroidal anti-inflammatory drugs for 
service-connected left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to December 
1985.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

These matters were previously before the Board in June 2007 
and were remanded for further development.  After completing 
the requested development to the extent possible, a May 2008 
supplemental statement of the case denied the claims, which 
were then returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The X-ray evidence of record does not demonstrate left 
knee arthritis.

2.  The veteran's chondromalacia of the left knee is 
productive of complaints of pain, swelling, and throbbing; 
objectively, the evidence reveals no more than slight 
impairment due to instability, with range of motion from 0 to 
140 degrees and without any objective demonstration of 
additional functional limitation due to pain, weakness, 
incoordination or fatigability.

3.  A kidney disability was initially demonstrated years 
after service, and has not been shown by the competent 
clinical evidence of record to be causally related to the 
veteran's active service, nor causally related to, or 
aggravated by, a service-connected disability, to include use 
of nonsteroidal anti-inflammatory drugs.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for chondromalacia of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).

2.  A kidney disability was not incurred in, or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or aggravated 
by, a service-connected disability (use of nonsteroidal anti-
inflammatory drugs).  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in August 2002 and June 2007.  The letters 
informed the veteran of what evidence was required to 
substantiate her claims and of her and VA's respective duties 
for obtaining evidence.  The June 2007 letter also informed 
the veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the above VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  Further, 
the notice letters did not advise the veteran what the 
evidence must show to support a claim for service connection 
on a secondary basis.  As such, these errors are presumed 
prejudicial.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish an increased rating.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate a claim for a higher rating.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
Additionally, the January 2004 Statement of the Case (SOC) 
included descriptions of regulations applicable to rating 
disabilities, as well as the rating formula for all possible 
schedular ratings under the diagnostic code for which the 
veteran's current rating for her left knee is assigned.  The 
January 2004 SOC also included the provisions of 38 C.F.R. 
§ 3.310 regarding the criteria for secondary service 
connection.  Thereafter, the appeal was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran in May 2008.  The veteran was provided with an 
opportunity to respond.  As such, the failure to include the 
previously described notice in the VCAA letters did not 
prejudice the veteran here.  In short, the appellant has had 
a meaningful opportunity to respond to VA notices and to 
participate effectively in the processing of the claims.  
Gordon v. Nicholson, 21 Vet. App. 270, 282-83 (2007). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claims.  The Board has carefully 
reviewed her statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board notes that VA medical opinions have been 
obtained and sufficient competent medical evidence is of 
record to make a decision on the service connection claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran's representative, in a 
written brief dated in July 2008, has argued that the 
development requested by the Board in its June 2007 Remand 
was not complete.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
The representative argues that the April 2008 VA opinion did 
not answer the question posed by the Board.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order").  Applying this rule to the instant 
case, the Board finds that opinion provided by the VA 
physician in April 2008, which noted no evidence of renal 
disease during active service and was supported by reference 
to service medical records, was sufficient to resolve the 
issue for which an advisory medical opinion was requested.  
As such, the Board finds there has been substantial 
compliance with the Board's prior remand instructions.

The Board further notes that the report of the VA physician's 
opinion, dated in April 2008, reflects that the veteran is 
receiving treatment at a VA nephrology clinic for focal 
segmental glomerulosclerosis.  In this regard, the Board 
notes that the record contains competent clinical evidence of 
a current kidney disability.  Further, as the status of the 
kidney disability is not at issue, the Board finds that a 
remand for further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

I.  Increased rating- left knee

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

In a statement received in May 2002, the veteran asserts that 
her service-connected left knee disability has gotten worse 
and that an increased evaluation is warranted this 
disability.  As the veteran's claim was received by VA in May 
2002, the rating period on appeal is from May 2001, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2007).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

The veteran is currently assigned a 10 percent evaluation for 
her service-connected chondromalacia of the left knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
contemplates knee impairment manifested by recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, a 10 percent disability rating is warranted for slight 
impairment.  A 20 percent disability rating is warranted 
where the evidence demonstrates moderate impairment.  
Finally, a 30 percent rating is warranted where the evidence 
shows severe knee impairment.

The Board has reviewed the competent evidence and finds that 
such records reflect no more than slight knee impairment.  
After reviewing the claims file and performing a physical 
examination, the October 2002 VA examiner noted that there 
was no objective evidence to indicate any knee pain at the 
time of the examination.  The veteran's gait was described as 
normal and there was no abnormal wearing of the shoes or 
callosities noted.  It was further noted that mediolateral 
collateral ligaments evaluated reveal no motion and that 
anteroposterior cruciate ligaments revealed no laxity.  
McMurray's test was normal.  Further, anterior and posterior 
drawer tests were negative.  The veteran's left knee was not 
tender to palpation.  The examination report did not reflect 
that the veteran required any assistive devices for 
ambulation.  A VA outpatient treatment record, dated in April 
2003, indicates that the veteran's left knee was tender with 
strain on lateral collateral ligament.  A report of a private 
annual examination, dated in October 2001, revealed no 
complaints of left knee pain.  Physical examination of the 
extremities revealed no edema and motor strength of 5/5 
throughout.  In light of the above evidence, the Board finds 
that the veteran's service-connected chondromalacia of the 
left knee is most nearly approximated by the current 10 
percent rating.  Indeed, McMurray's test was normal, drawer 
tests were negative, and evaluation of the anteroposterior 
cruciate ligaments revealed no laxity.

In reaching the above conclusion, the Board acknowledges that 
the veteran has complained of swelling and increased pain 
with prolonged sitting, which was noted to occur 2 to 3 times 
per month.  The veteran also reported that her left knee 
affected her usual activities in the sense that when she has 
a flare-up, it can hinder her.  Additionally, the veteran 
stated in her notice of disagreement that she is unable to 
sit, stand, or walk without great pain.  She further reported 
that her left knee pain affects her job as a nurse and that 
her knee throbs and becomes numb.  However, the Board finds 
that these complaints and findings have been contemplated in 
the current 10 percent rating assignment.  Indeed, based on 
the overall evidence as described previously, the veteran's 
disability picture is not more closely approximated by the 
next-higher 20 percent evaluation under Diagnostic Code 5257.  
Rather, the 10 percent rating is appropriate.  In so 
deciding, the Board notes that an increase on the basis of 
limitation of motion due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other diagnostic 
code might allow for an increased rating here.  As the 
evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is not for application.  To this point, 
the Board has considered whether any Diagnostic Code could 
afford a rating in excess of the 10 percent currently 
assigned under Diagnostic Code 5257, thereby taking its 
place.  The Board will now consider whether the veteran is 
entitled to a separate rating in addition to the 10 percent 
evaluation currently assigned.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when X-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  Furthermore, to warrant 
a separate compensable rating for arthritis based on X-ray 
findings and limited motion under Diagnostic Codes 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate compensable rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.

After reviewing the claims file, the Board determines that 
there is no X-ray evidence of left knee arthritis.  In fact, 
the October 2002 VA examination report reflects that knee X-
rays revealed no evidence of arthritis.  As such, there is no 
basis for a separate evaluation pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  

The Board has also considered whether any additional 
diagnostic code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, such as pain, distinct from that which serves as the 
basis for a rating under Diagnostic Code 5257.  In this 
regard, the Board calls attention to Diagnostic Codes 5260 
and 5261, concerning limitation of leg flexion and extension, 
respectively.  A noncompensable rating, under Diagnostic Code 
5260, is warranted for leg flexion limited to 60 degrees.  A 
10 percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent evaluation is warranted where the 
evidence demonstrates limitation of leg flexion to 30 
degrees.  A noncompensable evaluation, under Diagnostic Code 
5261, is warranted for leg extension limited to 5 degrees.  A 
10 percent rating is warranted for leg extension limited to 
10 degrees.  A 20 percent evaluation is warranted where the 
evidence demonstrates limitation of leg extension to 15 
degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, VA examination in October 2002 shows 
that the veteran had flexion to 140 degrees and extension to 
0 degrees.  38 C.F.R. § 4.71, Plate II (2007) (showing normal 
leg flexion and extension as between 0 degrees and 140 
degrees).  The above objective findings do not reveal flexion 
or extension limited to even noncompensable levels.  The 
Board acknowledges the veteran's complaints of knee pain and 
swelling reported by her in the October 2002 VA examination 
report.  The Board further acknowledges her complaints of 
knee pain noted in her notice of disagreement.  

Even with consideration of these complaints, the evidence, 
overall, fails to demonstrate additional functional 
limitation due to factors such as pain, weakness, 
incoordination or fatigability such that the veteran's 
disability picture is more nearly approximated by the next-
higher rating under either Diagnostic 5260 or 5261.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Indeed, the October 2002 VA examiner noted 
that the veteran's left knee was not "further limited by 
pain, fatigue, weakness, or lack of endurance."  Further, 
the 2002 VA examination report notes that the veteran did not 
use any pain medications for her knee and that she manages it 
with rest.  Despite the complaints of pain described above, 
the evidence does not reflect additional functional 
limitation comparable to at least a noncompensable evaluation 
under either Diagnostic Code 5260 or 5261.  Moreover, as her 
limitation of left knee motion has not been shown to reach 
even noncompensable levels for both flexion and extension, 
separate evaluations under both Diagnostic Code 5260 and 
5261, per VAOPGCPREC 9-2004, are not applicable.  
Objectively, she walked with a normal gait and did not 
require any assistive devices to ambulate.  Further, the 
October 2002 VA examiner noted that there was no objective 
evidence of painful motion.  

As the competent evidence does not establish ankylosis or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Additionally, in considering 
limitation of motion above under Diagnostic Codes 5260 and 
5261, the Board has inherently also considered Diagnostic 
Code 5014, for osteomalacia, which is rated based on 
limitation of motion of the affect part.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's left knee chondromalacia disability is 
appropriate and the clinical evidence does not show distinct 
time periods exhibiting symptoms warranting staged 
evaluations.  Hart, 21 Vet. App. at 509-10.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service connection- kidney disability

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and nephritis, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), see also Allen, 7 Vet. 
App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310, effective October 10, 2006.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

The veteran contends that service connection is warranted for 
a kidney condition due to taking 800 milligram ibuprofen for 
her knee pain over the past 10 years.  See Claim, received in 
May 2002; Notice of disagreement, received in April 2003.

The Board initially notes that the record contains a report 
of a VA examination conducted in October 2002 that reveals a 
diagnosis of chronic renal insufficiency.  See also Private 
medical record, by L.S.L., M.D., dated in September 2001 
(noting an impression of likely a type of chronic glomerular 
nephritis such as membranous or focal and segmental 
glomerulosclerosis).  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

Regarding a medical nexus in relation to the veteran's 
secondary service connection claim, the Board notes that a VA 
examiner, after reviewing the claims file and performing a 
physical examination, opined that "it is not likely" that 
the veteran's chronic renal insufficiency is due to 
nonsteroidal anti-inflammatory drug (NSAID) use nephropathy 
as dictated by an expert opinion from a nephrologist and the 
veteran's primary care doctor.  It was noted that the veteran 
had membranous glomerulonephritis which was historically 
characterized by deposits in the glomerular capillary wall 
between epithelial cells and the basement membrane.  The VA 
examiner noted that the causes of this disease are idiopathic 
circulating antigen antibody complexes.  The VA examiner 
stated that it (the veteran's kidney disability) was not due 
to NSAIDs.  The VA examiner further noted that the usual 
course was relapsing and progressive, which as not associated 
with NSAID use.  The 2002 VA examination report also reflects 
that focal segmental glomerulosclerosis is usually associated 
with systemic lupus erythematosus, which has been ruled out.  
Additionally, a VA physician, after a review of the claims 
folder, opined that the veteran's chronic glomerular disease 
was unrelated to analgesic use.  See Report of VA opinion, 
dated in April 2008.

The Board further notes that a renal ultrasound, dated in 
August 2001, revealed the right kidney to be 7.7 cm in length 
and the left kidney to be 12.0 cm in length.  The impression 
was unremarkable bilateral renal ultrasound.  A private 
medical record from L.S.L., M.D., dated in September 2001, 
noted an impression of chronic glomerular nephritis and that 
the etiology of the small right kidney was unclear. 


The Board acknowledges the veteran's statements that her 
current kidney disability is related to her NSAID use.  It is 
also noted that the veteran stated in the notice of 
disagreement that she is a nurse.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Baldwin v. West, 13 Vet. App. 1 (1999).  In weighing the 
probative value of the evidence noted above, the Board finds 
the VA examiner's opinions to be the most probative competent 
clinical evidence of record.  In this regard, the 2002 and 
2008 VA physicians each reviewed claims file and the 2002 VA 
examiner provided a thorough supporting rationale for the 
opinion provided.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  The Board notes that the veteran did not 
provide a rationale for her opinion.  See  Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (noting that the 
failure of the physician to provide a basis for his/her 
opinion affects the weight or credibility of the evidence).  
Further, the Board finds the probative value of the veteran's 
opinion is further decreased because the veteran has less 
training, as a nurse, than the VA physicians.  Therefore, in 
the absence of any evidence to the contrary, the Board 
concludes that the veteran's kidney disability was not caused 
by a service-connected disability, to include use of NSAIDs.

There is also no competent clinical evidence of record which 
asserts that the use of NSAIDs for the veteran's service-
connected left knee disability aggravates her current kidney 
disability.  Accordingly, in the absence of any evidence to 
the contrary, the Board concludes that the veteran's kidney 
disability was not aggravated by a service-connected 
disability.  Thus, the preponderance of the evidence of 
record is against a grant of service connection on a 
secondary basis.  The Board will now analyze the veteran's 
claim for service connection on a nonpresumptive direct 
incurrence basis.

As previously noted, the veteran has a current kidney 
disability.  The veteran's clinical enlistment examination 
was normal, to include a negative urine test.  A clinical 
separation examination is not of record as the veteran when 
through a physical evaluation board and was discharge due to 
her now service-connected left knee disability.  However, a 
urinalysis, dated August 9, 1985, is of record.  The April 
2008 VA physician noted a review of this urinalysis and 
stated that it revealed no evidence for protein, good 
concentration of 1.025, and no blood.  The April 2008 VA 
physician did note that bacteria were present, but that there 
was no history of any urinary tract problems in the veteran's 
service medical records.

After service, the record contains VA laboratory findings, 
dated in July 1996.  The Board notes that the April 2008 VA 
physician commented that the 1996 laboratory record showed a 
normal BUN of 6 and a creatinine of 0.9.  

The Board notes that there is no clinical opinion of record 
that relates the veteran's current kidney disability to 
service or any incident therein.  Indeed, the April 2008 VA 
physician, after a thorough review of the record, provided an 
impression of no evidence for renal disease during active 
military service or abnormal urinalysis.  The September 2001 
private treatment record from Dr. L.S.L. reflects that the 
etiology of the veteran's small right kidney was unclear.  As 
such, in the absence of any competent clinical evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a 
kidney disability on a nonpresumptive direct-incurrence 
basis.

With regard to service connection on a presumptive direct-
incurrence basis, nephritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of any continuous 90 day-period of active 
service.  38 C.F.R. § 3.307, 3.309(a).  In this case, 
although the record demonstrates that the veteran has been 
diagnosed with chronic glomerular nephritis, the evidence of 
record does not demonstrate that it manifested itself to a 
compensable degree within one year of her separation from 
active service.  In fact, as stated above, the record 
reflects that the first reported a manifestation of a kidney 
disability was in approximately 2001, which was many years 
after the veteran's 1985 discharge from active duty service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for her current kidney disability.

In conclusion, although the veteran asserts that she has a 
current kidney disability that is related to service, to 
include secondary to a service-connected disability (use of 
NSAIDs), the Board finds that the negative evidence of record 
is of greater probative value than the veteran's statements 
in support of her claim.  Accordingly, the Board finds that 
the competent clinical evidence of record fails to establish 
that the veteran has a current kidney disability as a result 
of her service or use of NSAIDs.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2007), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a kidney disability and the claim is denied. 


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to service connection for a kidney disability, 
including as secondary to a service-connected disability (use 
of nonsteroidal anti-inflammatory drugs), is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


